Title: To Thomas Jefferson from Jonathan Hall, 12 August 1808
From: Hall, Jonathan
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Charlestown Nuhamshire August 12 1808
                  
                  I have respected your laws and your goverment for the younited Stats of merrica and I wish to have you continue your laws and goverment and keep the embargo on til you see fit to take it off, though it is very trying to the people in this contry about thare debts and it is my wish that you would make some laws to pay our debts with out paing the money and if the is a law to pay with produce & cattle and horses I think that the outer be a tender act so we can pay our debts with out money & I sopose that you think strange of my writing to you but the reson of my writing is becase I have a father and a mother and thay cant take care of them selves and as times are I cant pay for thare place so that we could live & respect your laws and I hope that you will take som notis of me, and write to me as soon as you git my letter so I may know if your oner will do a bittle for me,
                  
                     Jonathan Hall Capt.
                  
               